 

Amended and Restated Advisory Agreement

between

Phillips Edison – ARC Shopping Center REIT Inc.,

Phillips Edison – ARC Shopping Center Operating Partnership, L.P.

and

American Realty Capital II Advisors, LLC

 

 

 

February 4, 2013

 

--------------------------------------------------------------------------------

 

 

 

Table of Contents

 

 

     
                                                                                                                           

 

Page

Article 1

Definitions

2

Article 2

Appointment

9

Article 3

Duties Of The Advisor

10

3.1

Organizational and Offering Services

10

3.2

Acquisition Services

10

3.3

Asset Management Services

11

3.4

Stockholder Services

14

3.5

Other Services

15

Article 4

Authority of Advisor

15

4.1

General

15

4.2

Powers of the Advisor

15

4.3

Approval by the Board

15

4.4

Modification or Revocation of Authority of Advisor

15

Article 5

Bank Accounts

16

Article 6

Records And Financial Statements

16

Article 7

Limitation On Activities

16

Article 8

Fees

17

8.1

Acquisition Fees

17

8.2

Asset Management Fee

18

8.3

Disposition Fees

18

8.4

Financing Fee

19

8.5

Subordinated Participation Interests

19

8.6

Other Services

19

8.7

Changes to Fee Structure

20

8.8

Internalization

20

8.9

Limitation on Fees

20

8.1

20

20

Article 9

Expenses

20

9.1

General

20

9.2

Timing of and Additional Limitations on Reimbursements

23

Article 10

Voting Agreement

24

10.1

Election of Directors

24

10.2

Other Voting of Shares

24

Article 11

Relationship Of Advisor And Company; Other Activities Of The Advisor

25

11.1

Relationship

25

11.2

Time Commitment

25

11.3

Investment Opportunities

25

Article 12

The Phillips Edison and ARC Names

26

12.1

The American Realty Capital and ARC Names

26

12.2

The Phillips Edison and PECO Names

27

Article 13

Term And Termination Of The Agreement

28

13.1

Term

28

13.2

Termination by Either Party

28

 

 

--------------------------------------------------------------------------------

 

 

 

13.3

Payments on Termination and Survival of Certain Rights and Obligations

29

Article 14

Assignment

30

14.1

Assignment of Agreement

30

14.2

Assignment of Payments

30

Article 15

Indemnification And Limitation Of Liability

30

15.1

Indemnification

30

15.2

Limitation on Indemnification

31

15.3

Limitation on Payment of Expenses

31

Article 16

Miscellaneous

32

16.1

Incorporation of the Partnership Agreement

32

16.2

Notices

32

16.3

Modification

34

16.4

Severability

34

16.5

Construction

34

16.6

Entire Agreement

34

16.7

Waiver

34

16.8

Gender

34

16.9

Titles Not to Affect Interpretation

34

16.10

Third Party Beneficiary

35

16.11

Counterparts

35

16.12

Restricted Stock

35

 

--------------------------------------------------------------------------------

 

 

Amended and Restated Advisory Agreement

 

This Amended and Restated Advisory Agreement, dated as of February 4, 2013 (this
“Agreement”), is between Phillips Edison – ARC Shopping Center REIT Inc., a
Maryland corporation (the “Company”), Phillips Edison – ARC Shopping Center
Operating Partnership L.P., a Delaware limited partnership (the “Partnership”)
and American Realty Capital II Advisors, LLC, a Delaware limited liability
company (the “Advisor”). 

W I T N E S S E T H

WHERES, the Company and the Advisor entered into that certain Advisory Agreement
dated as of July 1, 2011;

WHEREAS, the Company and the Advisor entered into that certain First Amendment
to the Advisory Agreement dated as of September 20, 2011;

WHEREAS, the Company and the Advisor entered into that certain Second Amendment
to the Advisory Agreement dated as of October 27, 2011 (the Advisory Agreement
dated July 1, 2011, the First Amendment to the Advisory Agreement dated
September 20, 2011, and the Second Amendment to the Advisory Agreement dated
October 27, 2011 are collectively referred to as the “Original Agreement”); 

WHEREAS, the Company and the Advisor desire to amend and restate the Original
Agreement, which, among other things adds the Partnership as a party to this
Agreement;

WHEREAS, the Company and the Partnership desire to avail themselves of the
knowledge, experience, sources of information, advice, assistance and certain
facilities available to the Advisor  and to have the Advisor undertake the
duties and responsibilities hereinafter set forth, on behalf of, and subject to
the supervision of, the Board of Directors of the Company, all as provided
herein; and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors of the Company, on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree that the Agreement
hereby is as follows:



1 

 

--------------------------------------------------------------------------------

 

Article 1

Definitions

The following defined terms used in this Agreement shall have the meanings
specified below:

“Acquisition Expenses” means any and all expenses, excluding the Acquisition
Fees, incurred by the Company, the Advisor or any Affiliate of either in
connection with the consideration, investigation, selection, evaluation,
acquisition or development of any Property, Loan or other Permitted Investment,
whether or not acquired or originated, as applicable, including legal fees and
expenses, travel and communications expenses, brokerage fees, costs of
appraisals, nonrefundable option payments on Properties, Loans or other
Permitted Investments not acquired, accounting fees and expenses, title
insurance premiums and the costs of performing due diligence.

“Acquisition Fees” means (i) the fees payable to the Advisor pursuant to
Section 8.1, and (ii) all other fees and commissions, excluding Acquisition
Expenses, paid by any Person to any Person in connection with making or
investing in any Property, Loan or other Permitted Investment or the purchase,
development or construction of any Property by the Company.  Included in
clause (ii) above shall be any real estate commission, selection fee,
Development Fee, Construction Fee, nonrecurring management fee, loan fees or
points or any fee of a similar nature, however designated.  Excluded in
clause (ii) above shall be Development Fees and Construction Fees paid to
Persons not Affiliated with the Advisor or Sub‑advisor in connection with the
actual development and construction of a Property.

“Advisor” has the meaning set forth at the head of this Agreement.

“Affiliate” means, with respect to any Person, any of the following:  (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) any other Person directly or indirectly owning,
controlling, or holding with the power to vote 10% or more of the outstanding
voting securities of such Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
other Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such Person; and
(v) any executive officer, director, trustee, or general partner of such
Person.  An entity shall not be deemed to control or be under common control
with an Advisor‑ or Sub‑advisor‑sponsored program unless (A) the entity owns 10%
or more of the voting equity interests of such program, or (B) a majority of the
board of directors (or equivalent governing body) of such program is composed of
Affiliates of the entity.  The term “Affiliated” shall have a meaning
correlative thereto.  For the avoidance of doubt, none of the Company, the
Partnership, the Sub‑advisor, any subsidiary of the Company, any subsidiary of
the Sub‑advisor and any other Person controlled by, controlling or under common
control with Phillips Edison & Company shall be an Affiliate of the Advisor.

--------------------------------------------------------------------------------

 

“Appraised Value” means the value according to an appraisal made by an
Independent Appraiser.  

“Articles of Incorporation” means the Articles of Incorporation of the Company
under Title 2 of the Corporations and Associations Article of the Annotated Code
of Maryland, as amended from time to time.

“Asset Management Fee” shall have the meaning set forth in Section 8.2. 

“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non‑cash
reserves, computed by taking the average of such values at the end of each month
during such specified period.

“Board of Directors” or “Board” means the persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors. 

“Bylaws” means the bylaws of the Company, as amended from time to time.

“Cash from Financings” means the net cash proceeds realized by the Company from
the financing of Properties, Loans or other Permitted Investments or from the
refinancing of any Company indebtedness (after deduction of all expenses
incurred in connection therewith). 

“Cash from Sales and Settlements” means the net cash proceeds realized by the
Company:  (i) from the sale, exchange or other disposition of any of its assets
or any portion thereof after deduction of all expenses incurred in connection
therewith; (ii) from the prepayment, maturity, workout or other settlement of
any Loan or Permitted Investment or portion thereof after deduction of all
expenses incurred in connection therewith; and (iii) from regular principal
payments on any Loan (or to the extent applicable, any Permitted Investment). 
In the case of a transaction described in clause (i)(C)  of the definition of
“Sale” and clause (i)(B)  of the definition of “Settlement,” Cash from Sales and
Settlements means the proceeds of any such transaction actually distributed to
the Company from the Joint Venture or partnership.  Cash from Sales and
Settlements shall not include Cash from Financings. 

“Cash from Sales, Settlements and Financings” means the total sum of Cash from
Sales and Settlements and Cash from Financings.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended,
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

3 

 

--------------------------------------------------------------------------------

 

 

“Company” means Phillips Edison – ARC Shopping Center REIT Inc., a corporation
organized under the laws of the State of Maryland.

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of property that is reasonable, customary, and
competitive in light of the size, type, and location of the property. 

“Conflicts Committee” shall have the meaning set forth in the Company’s
Articles of Incorporation.

“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a
Property. 

“Contract Sales Price” means the total consideration received by the Company for
the sale of a Property, Loan or other Permitted Investment. 

“Cost of Loans and other Permitted Investments” means the sum of the cost of all
Loans and Permitted Investments held by the Company, calculated each month on an
ongoing basis, and calculated as follows for each Loan or Permitted Investment: 
the lesser of (i) the amount actually paid or allocated to acquire or fund the
Loan or Permitted Investment (exclusive of any fees payable to the Advisor or
the Sub‑advisor or any their Affiliates in connection therewith, but inclusive
of other expenses related thereto and the amount of any debt associated with or
used to acquire or fund such Loan or Permitted Investment) and (ii) the
outstanding principal amount of such Loan or Permitted Investment, as of the
time of calculation.  With respect to any Loan or Permitted Investment held by
the Company through a Joint Venture or partnership of which it is, directly or
indirectly, a co‑venturer, such amount shall be the Company’s proportionate
share thereof. 

“Cost of Real Estate Investments” means the sum of (i) with respect to
Properties wholly owned, directly or indirectly, by the Company, the amount
actually paid or allocated to the purchase, development, construction or
improvement of Properties (exclusive of any fees payable to the Advisor or the
Sub‑advisor or any of their Affiliates in connection therewith, but inclusive of
other expenses related thereto), plus the amount of any outstanding debt
attributable to such Properties and (ii) in the case of Properties owned by any
Joint Venture or partnership in which the Company or the Partnership is,
directly or indirectly, a co‑venturer or partner, the portion of the amount
actually paid or allocated to the purchase, development, construction or
improvement of Properties (exclusive of any fees payable to the Advisor or the
Sub‑advisor or any their Affiliates in connection therewith, but inclusive of
other expenses related thereto), plus the amount of any outstanding debt
associated with such Properties that is attributable to the Company’s investment
in the Joint Venture or partnership.

“Dealer Manager” means (i) Realty Capital Securities, LLC, a Delaware limited
liability company, or (ii) any successor dealer manager to the Company.

4 

 

--------------------------------------------------------------------------------

 

 

“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the Property, either
initially or at a later date.

“Director” means a member of the Board of Directors of the Company.

“Disposition Fee” shall have the meaning set forth in Section 8.3.   

“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes. 

“Financing Fee” shall have the meaning set forth in Section 8.4. 

“GAAP” means accounting principles generally accepted in the United States.

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses. 

“include,” “included,” “including” and “such as” are to be construed as if
followed by the phrase “without limitation.”

“Independent Appraiser” means a person with no material current or prior
business or personal relationship with the Advisor or the Directors, who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company, and who is a qualified
appraiser of real estate as determined by the Board.  Membership in a nationally
recognized appraisal society such as the American Institute of Real Estate
Appraisers (“M.A.I.”) or the Society of Real Estate Appraisers (“S.R.E.A.”)
shall be conclusive evidence of such qualification. 

“Initial Public Offering” means the initial public offering of Shares registered
on the Registration Statement pursuant to the Securities Act of 1933, as
amended.

“Invested Capital” means the amount calculated by multiplying the total number
of Shares purchased by Stockholders by the issue price, reduced by any amounts
paid by the Company to repurchase or redeem Shares pursuant to the Company’s
plan for redemption of Shares or otherwise. 

“Joint Venture” means any joint venture, limited liability company or other
Affiliate of the Company that owns, in whole or in part, on behalf of the
Company any Properties, Loans or other Permitted Investments.

“Listed” or “Listing” shall have the meaning set forth in the Company’s
Articles of Incorporation.

5 

 

--------------------------------------------------------------------------------

 

 

“Loans” means mortgage loans and other types of debt financing investments made
by the Company or the Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture or partnership, and including
mezzanine loans, B‑notes, bridge loans, convertible mortgages, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.

“Management Fee Base” means, for a specified period, the sum of the Cost of Real
Estate Investments and the Cost of Loans and other Permitted Investments
computed by taking the average of such sums at the end of each month during such
specified period.

“NASAA Guidelines” means the NASAA Statement of Policy Regarding Real Estate
Investment Trusts as in effect on the date hereof. 

“Net Income” means, for any period, the total revenues of the Company applicable
to such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non‑cash
reserves; provided, however, that Net Income shall exclude the gain from the
sale of the Company’s assets. 

“Offering” means any offering of Shares that is registered with the SEC pursuant
to the Securities Act of 1933, as amended, excluding Shares offered under any
employee benefit plan.

“OP Units” means units of limited partnership interest in the Partnership.

“Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of
(i) Operating Expenses, (ii) all principal and interest payments on indebtedness
and other sums paid to lenders, (iii) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (iv) taxes, (v) incentive fees
paid in compliance with Section IV.F.  of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on resale
of property, and other expenses connected with the acquisition, disposition, and
ownership of real estate interests, loans or other property (other than
commissions on the sale of assets other than real property), such as the costs
of foreclosure, insurance premiums, legal services, maintenance, repair and
improvement of property.

“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non‑cash
expenditures such as depreciation, amortization, bad loan reserves,

6 

 

--------------------------------------------------------------------------------

 

 

impairments of value, and mark‑to‑market losses, (v) incentive fees paid in
compliance with Section IV.F. of the NASAA Guidelines, and (vi) Acquisition
Fees, Acquisition Expenses, real estate commissions on resale of property,
property management fees, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, loans or other property
(other than commissions on the sale of assets other than real property), such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair and improvement of property. 

“Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and/or operation of (i) Properties, (ii) Loans, (iii) Permitted Investments,
(iv) short‑term investments, and (v) interests in Properties, Loans and
Permitted Investments owned by any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a co‑venturer or partner.

“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with or in preparing the Company for registration
of and subsequently offering and distributing its Shares to the public, whether
incurred before, on or after the date of this Agreement, including total
dealer‑manager, underwriting and brokerage discounts and commissions; legal fees
and expenses of any dealer‑manager or underwriter; expenses for printing,
engraving and mailing; compensation of employees while engaged in sales
activity; charges of transfer agents, registrars, trustees, escrow holders,
depositaries and experts; expenses of qualification of the sale of the
securities under Federal and state laws; taxes and fees, accountants’ and
attorneys’ fees and expenses. 

“Other Liquidity Event” has the meaning set forth in Section 13.3(F). 

“Partnership” means Phillips Edison – ARC Shopping Center Operating Partnership,
L.P., a Delaware limited partnership formed to own and operate Properties, Loans
and other Permitted Investments on behalf of the Company.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of February 4, 2013, among the Company,
Phillips Edison Shopping Center OP GP LLC, the Advisor, and PE – ARC Special
Limited Partner LLC, as the same may be amended from time to time. 

“Permitted Investments” means all investments (other than Properties and Loans)
in which the Company acquires an interest, either directly or indirectly,
including through ownership interests in a Joint Venture or partnership,
pursuant to its Articles of Incorporation, Bylaws and the investment objectives
and policies adopted by the Board from time to time, other than short‑term
investments acquired for purposes of cash management. 

“Person” or “person” means an individual, corporation, partnership, estate,
trust (including a trust qualified under Section 401(a) or 501(c) (17) of the
Code), a portion of a trust permanently set aside for or to be used exclusively
for the purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of

7 

 

--------------------------------------------------------------------------------

 

 

Section 509(a) of the Code, joint stock company or other entity, or any
government or any agency or political subdivision thereof, and also includes a
group as that term is used for purposes of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended.

“Property” or “Properties” means any real property or properties transferred or
conveyed to the Company, the Partnership, or any subsidiary of the Company or
the Partnership, either directly or indirectly, and/or any real property or
properties transferred or conveyed to a Joint Venture or partnership in which
the Company is, directly or indirectly, a co‑venturer or partner. 

“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property‑management services, excluding
Persons retained or hired to perform facility management or other services or
tasks at a particular Property, the costs for which are passed through to and
ultimately paid by the tenant at such Property.

“Registration Statement” means the registration statement filed by the Company
with the SEC pursuant to the Securities Act of 1933, as amended, on Form S‑11,
as amended from time to time, in connection with the Initial Public Offering.

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Sale” or “Sales” means (i) any transaction or series of transactions whereby: 
(A) the Company or the Partnership sells, grants, transfers, conveys, or
relinquishes its direct or indirect ownership of any Property, Loan or other
Permitted Investment or portion thereof, including the transfer of any Property
that is the subject of a ground lease, and including any event with respect to
any Property, Loan or other Permitted Investment that gives rise to a
significant amount of insurance proceeds or condemnation awards; (B) the Company
or the Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the direct or indirect interest of the
Company or the Partnership in any Joint Venture or partnership in which it is,
directly or indirectly, a co‑venturer or partner; or (C) any Joint Venture or
partnership (in which the Company or the Partnership is, directly or indirectly,
a co‑venturer or partner) sells, grants, transfers, conveys, or relinquishes its
direct or indirect ownership of any Property, Loan or other Permitted Investment
or portion thereof, including any event with respect to any Property, Loan or
other Permitted Investment that gives rise to insurance claims or condemnation
awards, but (ii) not including any transaction or series of transactions
specified in clause (i)(A), (i)(B), or (i)(C)  above in which the proceeds of
such transaction or series of transactions are reinvested in one or more
Properties, Loans or other Permitted Investments within 180 days thereafter.

“SEC” means the United States Securities and Exchange Commission.

“Settlement” means (i) the payment of principal, prepayment, maturity, workout
or other settlement of any Loan or other Permitted Investment or portion thereof
owned, directly or indirectly, by (A) the Company or the Partnership or (B) any
Joint Venture or

8 

 

--------------------------------------------------------------------------------

 

any partnership in which the Company or the Partnership is, directly or
indirectly, a partner, but (ii) not including any transaction or series of
transactions specified in clause (i)(A)  or (i)(B)  above in which the proceeds
of such prepayment, maturity, workout or other settlement are reinvested in one
or more Properties, Loans or other Permitted Investments within 180 days
thereafter. 

“Shares” means the shares of common stock of the Company, par value $.01 per
share. 

“Stockholders” means the registered holders of the Shares. 

“Sub‑advisor” means (i) Phillips Edison NTR LLC (formerly known as Phillips
Edison & Company SubAdvisor LLC), a Delaware limited liability company, or
(ii) any successor sub‑advisor to the Advisor.

“Sub‑advisory Agreement” means that Fourth Amended and Restated Sub‑advisory
Agreement between the Advisor and the Sub‑advisor, dated as of the date hereof,
as the same may be amended, restated or otherwise modified from time to time in
accordance with its terms.

“Subordinated Participation Interest” means a profits interest in the
Partnership designated as a Class B Unit in accordance with the terms of the
Partnership Agreement.

“Termination” means the termination of this Agreement in accordance with
Article 13  hereof.

“Termination Date” means the date of termination of the Agreement if such
termination does not coincide with the parties entering into a renewed or
amended advisory agreement. 

“2%/25% Guidelines” has the meaning set forth in Section 9.2(C). 

Article 2

Appointment

The Company and the Partnership hereby appoint the Advisor to serve as their
advisor and asset manager on the terms and subject to the conditions set forth
in this Agreement, and the Advisor hereby accepts such appointment.



9 

 

--------------------------------------------------------------------------------

 

Article 3

Duties Of The Advisor

The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company, the Partnership and their
assets.  The Advisor undertakes to use commercially reasonable efforts to
present to the Company and the Partnership potential investment opportunities
and to provide a continuing and suitable investment program consistent with the
investment objectives and policies of the Company as determined and adopted from
time to time by the Board.  Subject to the limitations set forth in this
Agreement, including Article 4  hereof, consistent with the provisions of the
Articles of Incorporation, Bylaws and the Partnership Agreement and the
continuing and exclusive authority of the Board over the supervision of the
Company, the Advisor shall, either directly or by engaging an Affiliate, the
Sub‑advisor or third party, perform the following duties:

3.1      Organizational and Offering Services.  The Advisor shall perform all
services related to the organization of the Company or any Offering or private
sale of the Company’s securities, other than services that (i) are to be
performed by the Dealer Manager, (ii) the Company elects to perform directly or
(iii) would require the Advisor to register as a broker‑dealer with the SEC or
any state.

3.2      Acquisition Services.  The Advisor shall:

(A)      Serve as the Company’s and the Partnership’s investment and financial
advisor and provide relevant market research and economic and statistical data
in connection with the Company’s and the Partnership’s assets and investment
objectives and policies;

(B)       Subject to Article 4  hereof and the investment objectives and
policies of the Company:  (a) locate, analyze and select potential investments;
(b) structure and negotiate the terms and conditions of transactions pursuant to
which investments in Properties, Loans and other Permitted Investments will be
made; (c) acquire, originate and dispose of Properties, Loans and other
Permitted Investments on behalf of the Company (including through Joint
Ventures); (d) arrange for financing and refinancing and make other changes in
the asset or capital structure of investments in Properties, Loans and other
Permitted Investments; (e) select Joint Venture partners and structure
corresponding agreements; and (f) enter into leases, service contracts and other
agreements for Properties, Loans and other Permitted Investments;

(C)       Perform due diligence on prospective investments and create due
diligence reports summarizing the results of such work;

--------------------------------------------------------------------------------

 

 

(D)      Prepare reports regarding prospective investments that include
recommendations and supporting documentation necessary for the Directors to
evaluate the proposed investments;

(E)       Obtain reports (which may be prepared by the Advisor, the Sub‑advisor
or their Affiliates), where appropriate, concerning the value of contemplated
investments of the Company and the Partnership;

(F)       Deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the Company’s and the Partnership’s
investments; and

(G)      Negotiate and execute approved investments and other transactions,
including Settlements of Loans and other Permitted Investments.

3.3       Asset Management Services.  The Advisor shall (or shall retain other
Persons to (but shall remain responsible to the Company and the Partnership)):

(A)      Real Estate and Related Services:

(1)       Investigate, select and, on behalf of the Company, engage and conduct
business with (including enter contracts with) and supervise the performance of
such Persons as the Advisor deems necessary to the proper performance of its
obligations as set forth in this Agreement, including consultants, accountants,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners,
security investment advisors, mortgagors, the registrar and the transfer agent,
construction companies, Property Managers and any and all Persons acting in any
other capacity deemed by the Advisor necessary or desirable for the performance
of any of the foregoing services;

(2)       Negotiate and service the Company’s and the Partnership’s debt
facilities and other financings and negotiate on behalf of the Company with
banks or other lenders for debt facilities to be made to the Company or with
investment banking firms and broker‑dealers or negotiate private sales of Shares
or obtain debt facilities for the Company and the Partnership, but in no event
in such a manner so that the Advisor shall be acting as a broker‑dealer or
underwriter; provided, however, that any fees and costs payable to third parties
incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company and the Partnership;

(3)       Monitor applicable markets and obtain reports (which may be prepared
by the Advisor, the Sub‑advisor or their Affiliates) where

11 

 

--------------------------------------------------------------------------------

 

appropriate, concerning the value of investments of the Company and the
Partnership;

(4)       Monitor and evaluate the performance of each asset of the Company and
the Partnership and the Company’s and the Partnership’s overall portfolio of
assets, provide daily management services to the Company and perform and
supervise the various management and operational functions related to the
Company’s and the Partnership’s investments;

(5)       Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, investment,
improvement, financing and refinancing, marketing, leasing and disposition of
Properties, Loans and other Permitted Investments on an overall portfolio basis;

(6)       Consult with the Company’s officers and the Board and assist the Board
in the formulation and implementation of the Company’s financial policies, and,
as necessary, furnish the Board with advice and recommendations with respect to
the making of investments consistent with the investment objectives and policies
of the Company and in connection with any borrowings proposed to be undertaken
by the Company;

(7)       Oversee the performance by the Property Managers of their duties,
including collection and proper deposits of rental payments and payment of
Property expenses and maintenance;

(8)       Conduct periodic on‑site property visits to some or all (as the
Advisor or its designee deems reasonably necessary) of the Properties to inspect
the physical condition of the Properties and to evaluate the performance of the
Property Managers;

(9)       Review, analyze and comment upon the operating budgets, capital
budgets and leasing plans prepared and submitted by each Property Manager and
aggregate these property budgets into the Company’s and the Partnership’s
overall budget;

(10)     Coordinate and manage relationships between the Company, the
Partnership and any co‑venturers or partners; and

(11)     Consult with the Company’s officers and the Board and provide
assistance with the evaluation and approval of potential asset dispositions,
sales and refinancings.

12 

 

--------------------------------------------------------------------------------

 

 

(B)       Accounting and Other Administrative Services:

(1)               Provide the day‑to‑day management of the Company and the
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Partnership;

(2)               From time to time, or at any time reasonably requested by the
Board, make reports to the Board on the Advisor’s performance of services to the
Company and the Partnership under this Agreement;

(3)               Make reports to the Conflicts Committee each quarter of the
investments that have been made by other programs sponsored by the Advisor, the
Sub‑advisor or any of their respective Affiliates, as well as any investments
that have been made by the Advisor, Sub‑advisor or any of their Affiliates
directly, in each case to the extent such investments constitute a conflict of
interest or a potential conflict of interest with the investment policies and
objectives of the Company;

(4)               Provide or arrange for any administrative services and items,
legal and other services, office space, office furnishings, personnel and other
overhead items necessary and incidental to the Company’s and the Partnership’s
business and operations;

(5)               Provide financial and operational planning services;

(6)               Maintain accounting and other record‑keeping functions at the
Company, the Partnership, and investment levels, including  information
concerning the activities of the Company and the Partnership as shall be
required to prepare and to file all periodic financial reports, tax returns and
any other information required to be filed with the SEC, the Internal Revenue
Service and any other regulatory agency;

(7)               Maintain and preserve all appropriate books and records of the
Company and the Partnership;

(8)               Provide tax and compliance services and coordinate with
appropriate third parties, including the Company’s independent auditors and
other consultants, on related tax matters;

(9)               Provide the Company and the Partnership with all necessary
cash management services;

13 

 

--------------------------------------------------------------------------------

 

 

(10)           Deliver to, or maintain on behalf of, the Company and the
Partnership copies of all appraisals obtained in connection with Properties,
Loans and Permitted Investments;

(11)           Manage and coordinate with the transfer agent the monthly
dividend process and payments to Stockholders;

(12)           Consult with the Company’s officers and the Board and assist the
Board in evaluating and obtaining adequate insurance coverage based upon risk
management determinations;

(13)           Consult with the Company’s officers and the Board and assist the
Board in evaluating various liquidity events when appropriate;

(14)           Provide the Company’s officers and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters, including compliance with the
Sarbanes‑Oxley Act of 2002;

(15)           Consult with the Company’s officers and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto;

(16)           Perform all reporting, record keeping, internal controls and
similar matters in a manner that allows the Company to comply with applicable
law, including federal and state securities laws and the Sarbanes‑Oxley Act of
2002;

(17)           Notify the Board of all proposed material transactions before
they are completed; and

(18)           Do all things necessary to assure its ability to render the
services described in this Agreement.

3.4       Stockholder Services.  The Advisor shall (or shall retain other
Persons to (but shall remain responsible to the Company)):

(A)             Manage services for and communications with Stockholders,
including answering phone calls, preparing and sending written and electronic
reports and other communications;

(B)              Oversee the performance of the transfer agent and registrar;

(C)              Establish technology infrastructure to assist in providing
Stockholder support and service; and

(D)             Consistent with Section 3.1, perform the various subscription
processing services reasonably necessary for the admission of new Stockholders.



14 

 

--------------------------------------------------------------------------------

 

 

3.5       Other Services.  Except as provided in Article 7, the Advisor shall
perform any other services reasonably requested by the Company (acting through
the Conflicts Committee) and the Partnership.

Article 4

Authority of Advisor

4.1       General.  All rights and powers to manage and control the day‑to‑day
business and affairs of the Company and the Partnership shall be vested in the
Advisor.  The Advisor shall have the power to delegate all or any part of its
rights and powers to manage and control the business and affairs of the Company
and the Partnership to such officers, employees, Affiliates, agents and
representatives of the Advisor or the Company or to the Sub‑advisor as it may
deem appropriate.  Any authority delegated by the Advisor to any other Person
shall be subject to the limitations on the rights and powers of the Advisor
specifically set forth in this Agreement or the Articles of Incorporation.

4.2      Powers of the Advisor.  Subject to the express limitations set forth in
this Agreement, to the continuing and exclusive authority of the Board over the
supervision of the Company, and to the right of the Advisor to delegate its
responsibilities pursuant to Section 4.1, the power to direct the management,
operation and policies of the Company and the Partnership shall be vested in the
Advisor, which shall have the power by itself and shall be authorized and
empowered on behalf and in the name of the Company and the Partnership to carry
out any and all of the objectives and purposes of the Company and the
Partnership and to perform all acts and enter into and perform all contracts and
other undertakings that it may in its sole discretion deem necessary, advisable
or incidental thereto to perform its obligations under this Agreement.

4.3      Approval by the Board.  Notwithstanding the foregoing, the Advisor may
not take any action on behalf of the Company or the Partnership without the
prior approval of the Board or duly authorized committees thereof if the
Articles of Incorporation or Maryland General Corporation Law require the prior
approval of the Board.  The Advisor will deliver to the Board all documents
reasonably required by it to evaluate a proposed investment (and any related
financing).

4.4       Modification or Revocation of Authority of Advisor.  The Board may, at
any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Article 3  hereof and this Article 4;
provided, however, that such modification or revocation shall be effective upon
receipt by the Advisor and shall not be applicable to investment transactions to
which the Advisor has committed the Company prior to the date of receipt by the
Advisor of such notification.



15 

 

--------------------------------------------------------------------------------

 

 

Article 5

Bank Accounts

The Advisor may establish and maintain one or more bank accounts in the name of
the Company or the Partnership and may collect and deposit into such account or
accounts, and disburse from any such account or accounts, any money on behalf of
the Company or the Partnership, under such terms and conditions as the Board may
approve; provided, that no funds shall be commingled with the funds of the
Advisor.  The Advisor shall upon request render appropriate accountings of such
collections and payments to the Board and the independent auditors of the
Company.

Article 6

Records And Financial Statements

The Advisor, in the conduct of its responsibilities to the Company and the
Partnership, shall maintain adequate and separate books and records for the
Company’s and the Partnership’s operations in accordance with GAAP, which shall
be supported by sufficient documentation to ascertain that such books and
records are properly and accurately recorded.  Such books and records shall be
the property of the Company and the Partnership and shall be available for
inspection by the Board and by counsel, auditors and other authorized agents of
the Company and the Partnership, at any time or from time to time during normal
business hours.  Such books and records shall include all information necessary
to calculate and audit the fees or reimbursements paid under this Agreement. 
The Advisor shall utilize procedures to attempt to ensure such control over
accounting and financial transactions as is reasonably required to protect the
Company’s and the Partnership’s assets from theft, error or fraudulent
activity.  All financial statements that the Advisor delivers to the Company and
the Partnership shall be prepared on an accrual basis in accordance with GAAP,
except for special financial reports that by their nature require a deviation
from GAAP.  The Advisor shall liaise with the Company’s officers and independent
auditors and shall provide such officers and auditors with the reports and other
information that the Company so requests.

Article 7

Limitation On Activities

Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code (unless the Board has determined that REIT
qualification is not in the best interests of the Company and its Stockholders),
(ii) subject the Company to regulation under the Investment Company Act of 1940,
as amended, (iii) violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the Company, its Shares
or its other securities, (iv) require the Advisor to register as a broker‑dealer
with the SEC or any state, or (v) violate the Articles of Incorporation or

16 

 

--------------------------------------------------------------------------------

 

Bylaws.  In the event an action that would violate any of clauses (i) through
(v) of the preceding sentence but such action has been ordered by the Board, the
Advisor shall notify the Board of the Advisor’s judgment of the potential impact
of such action and shall refrain from taking such action until it receives
further clarification or instructions from the Board.  In such event, the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given. 

Article 8

Fees

8.1       Acquisition Fees.  As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Properties, Loans and other Permitted Investments, the Company shall pay an
Acquisition Fee calculated as set forth below in this Section 8.1  to the
Advisor or its assignees for each such investment (whether an acquisition or
origination).  With respect to the acquisition or origination of a Property,
Loan or other Permitted Investment to be owned, directly or indirectly, by the
Company or the Partnership, the Acquisition Fee payable to the Advisor or its
assignees shall equal 1.0% of the sum of the amount actually paid or allocated
to fund the acquisition, origination, development, construction or improvement
of the Property, Loan or other Permitted Investment, inclusive of the
Acquisition Expenses associated with such Property, Loan or other Permitted
Investment and the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment, but exclusive
of the Acquisition Fee payable to the Advisor or its assignees.  The calculation
of Acquisition Fees payable to the Advisor or its assignees will also include
any amounts incurred or reserved for capital expenditures that will be used to
provide funds for capital improvements and repairs applied to any real property
investment acquired where the Company plans to add value.  With respect to the
acquisition or origination of a Property, Loan or other Permitted Investment
through any Joint Venture or any partnership in which the Company or the
Partnership is, directly or indirectly, a co‑venturer or partner, the
Acquisition Fee payable to the Advisor or its assignees shall equal 1.0% of the
portion that is attributable to the Company’s or the Partnership’s direct or
indirect investment in such Joint Venture or partnership of the amount actually
paid or allocated to fund the acquisition, origination, development,
construction or improvement of the Property, Loan or other Permitted Investment,
inclusive of the Acquisition Expenses associated with such Property, Loan or
other Permitted Investment, plus the amount of any debt associated with, or used
to fund the investment in, such Property, Loan or other Permitted Investment,
but exclusive of the Acquisition Fee so payable to the Advisor or its
assignees.  The Advisor shall submit an invoice to the Company following the
closing or closings of each acquisition or origination, accompanied by a
computation of the Acquisition Fee.  The Acquisition Fee payable to the Advisor
or its assignees shall be paid at the closing of the transaction upon receipt of
the invoice by the Company. 

17 

 

--------------------------------------------------------------------------------

 

 

8.2       Asset Management Fee.  The Company shall pay the Advisor or its
assignees as compensation for the services described in Section 3.3  hereof a
fee (the “Asset Management Fee”) payable on the first business day of each month
up to and including September 30, 2012 in the amount of 0.08333% of the
Management Fee Base for the preceding monthly period and shall be payable, at
the discretion of the Board of Directors of the Company, in cash, Shares or
grants of restricted Shares, or any combination thereof.  The Advisor shall
submit an invoice to the Company, accompanied by a computation of the Asset
Management Fee for the applicable period.  The Asset Management Fee will be
appropriately pro rated for any partial monthly period.  For the purposes of the
payment of any fees in Shares, (i) if at the applicable time an Offering is
underway, each Share shall be valued at the per‑share offering price of the
Shares in such Offering minus the maximum selling commissions and dealer manager
fee allowed in such Offering; and (ii) at all other times, each Share shall be
valued by the Board in good faith (A) at the estimated value thereof, calculated
in accordance with the provisions of NASD Rule 2340(c)(1) (or any successor or
similar FINRA rule), or (B) if no such rule shall then exist, at the fair market
value thereof; provided, however, that in the case of Asset Management Fees
payable in grants of restricted Shares, each Share shall be valued in accordance
with the provisions of the equity incentive plan of the Company pursuant to
which such grants are to be made.

Notwithstanding the foregoing, the Advisor shall reimburse the Company on a
quarterly basis for all or a portion of the Asset Management Fees paid to the
Advisor in the immediately preceding fiscal quarter to the extent the Company’s
Modified Funds From Operations (“MFFO”) for the immediately preceding fiscal
quarter were less than the amount of distributions declared with respect to all
record dates during such quarter, provided that the distribution rate during
such quarter was no more than $0.65 per share on an annualized basis. 
Accordingly, the portion of the Asset Management Fee that is reimbursed with
respect to the applicable period will result in the Company achieving an MFFO
amount for the period that is equal to the distributions declared during such
period (assuming that the shortfall was no more than the amount of total Asset
Management Fees for the period).  As used herein, MFFO shall be defined in
accordance with the Investment Program Association Practice Guidelines 2010‑01
issued in November 2010 or as subsequently modified by the Investment Program
Association, with an additional adjustment to add back amounts received or
receivable from the Sub‑advisor or an Affiliate thereof in the form of an
additional capital contribution (without any corresponding issuance of equity in
the form of common or preferred shares of beneficial interest to the Sub‑advisor
or its Affiliate).

8.3       Disposition Fees.  If the Advisor or Sub‑advisor or any of their
Affiliates provides a substantial amount of services (as determined by the
Conflicts Committee) in connection with a Sale, then the Advisor or its
assignees shall receive a fee at the closing (a “Disposition Fee”) equal to 2.0%
of the Contract Sales Price; provided, however, that no Disposition Fee shall be
payable if the Sale is to an Affiliate of either the Advisor or the Sub-advisor;
provided further,  

18 

 

--------------------------------------------------------------------------------

 

 

however, that the payment of any Disposition Fees by the Company shall be
subject to any limitations contained in the Company’s Articles of
Incorporation.  Any Disposition Fee payable under this Section 8.3  may be paid
in addition to commissions paid to non‑Affiliates, provided that the total
commissions (including such Disposition Fee) paid to all Persons by the Company
for each Sale shall not exceed an amount equal to the lesser of (i) 6.0% of the
aggregate Contract Sales Price of each applicable Property, Loan or other
Permitted Investment and (ii) the Competitive Real Estate Commission for each
applicable Property, Loan or other Permitted Investment.  Substantial assistance
in connection with the Sale of a Property includes the preparation of an
investment package for the Property (including a new investment analysis, rent
rolls, tenant information regarding credit, a property title report, an
environmental report, a list of prospective buyers, a structural report and
exhibits) or such other substantial services performed by the Advisor or
Sub‑advisor or any of their Affiliates in connection with a Sale.  The
Disposition Fee payable to the Advisor or its assignees shall be paid at the
closing of the transaction upon receipt of the invoice by the Company. 

8.4       Financing Fee.  In the event of any debt financing obtained by or for
the Company, the Company will pay to the Advisor or its assignees upon the
closing of such debt financing a fee (a “Financing Fee”) equal to (i) 0.75% of
the amount available under such debt financing, whether at the Company,
Partnership, or any direct or indirect subsidiary level, and (ii) 0.75% of the
portion that is attributable to the Company’s or the Partnership’s direct or
indirect investment in a Joint Venture or partnership in which the Company or
the Partnership is, directly or indirectly, a co‑venturer or partner.  The
Advisor (or Sub‑advisor) may reallow all or a portion of any Financing Fee to
reimburse a non‑Affiliated third party with whom it may subcontract to procure
any such debt financing.  All or any portion of the Financing Fees not taken as
to any fiscal year shall be deferred without interest and may be paid in such
other fiscal year as the Advisor shall determine. 

8.5       Subordinated Participation Interests. The Partnership shall
periodically issue Subordinated Participation Interests in the Partnership to
the Advisor or its assignees, pursuant to the terms and conditions contained in
the Partnership Agreement, in connection with the Advisor’s (or its assignees’)
management of the Company’s and the Partnership’s assets commencing on October
1, 2012.

8.6       Other Services.  Should the Board request that the Advisor or the
Sub‑advisor or any Affiliate or director, officer or employee of any of the
foregoing render services for the Company other than as set forth in this
Agreement, such services shall be separately compensated at such rates and in
such amounts as are agreed upon by the Advisor, Sub‑advisor or such Affiliate or
other Person, on the one hand, and the Board, including a majority of the
Conflicts Committee, on the other hand, subject to the limitations contained in
the Articles of Incorporation, and shall not be deemed to be services pursuant
to the terms of this Agreement.



19 

 

--------------------------------------------------------------------------------

 

8.7       Changes to Fee Structure.  In the event of Listing, the Company and
the Advisor shall negotiate in good faith to establish a fee structure
appropriate for a perpetual‑life entity. 

8.8       Internalization.  In the event that the Board elects to internalize
any management services provided by the Advisor or the Sub‑advisor, neither the
Company nor the Partnership shall not pay any compensation or other remuneration
to the Advisor or the Sub‑advisor or any of their Affiliates in connection with
such internalization transaction.  For the avoidance of doubt, any compensation
paid or payable by the Company to employees of the Company in connection with
their employment by the Company (which employees were formerly employed by the
Advisor or the Sub‑advisor or any of their Affiliates) shall not be deemed to be
compensation or other remuneration in connection with any internalization
transaction for purposes of the immediately preceding sentence.  This provision
shall not limit any other consideration or distributions that the Company or the
Partnership may pay the Advisor or the Sub‑advisor in accordance with this
Agreement or the Sub‑advisory Agreement (in each case, as such agreement may be
amended, restated or modified from time to time) or any other agreement.  This
provision shall in no way obligate the Advisor or the Sub‑advisor to facilitate
an internalization transaction with the Advisor, the Sub‑advisor or any of their
Affiliates.

8.9       Limitation on Fees.  Notwithstanding anything herein to the contrary,
the payment of any fees or expenses pursuant to Articles 8  and 13  by the
Company shall be subject to the limitations thereon contained in the Articles of
Incorporation. 

8.10     Investments through Joint Ventures.  Notwithstanding anything herein to
the contrary, if any Properties, Loans or other Permitted Investments are owned
by the Company or the Partnership through a Joint Venture and if such Joint
Venture pays or reimburses the Advisor or Sub‑advisor or any of their Affiliates
in connection with the provision of advisory services similar to any of the
services to be provided to the Company and the Partnership hereunder, then an
adjustment shall be made to the amounts owed under this Agreement to avoid
duplication of fees or reimbursement of expenses paid by the Company (directly
or indirectly) to the Advisor.  The Company’s or the Partnership’s share of any
profits interest paid to the Advisor, Sub-advisor, or any of their Affiliates by
such a Joint Venture pursuant to the joint venture agreement or otherwise shall
also be credited toward the amount of any Subordinated Participation Interests
owed under Section 8.5. 

Article 9

Expenses

9.1       General.  In addition to the compensation paid to the Advisor pursuant
to Article 8  hereof, the Company shall pay directly or reimburse the Advisor or
Sub‑advisor, as the case may be, for all of the expenses paid or incurred by the

20 

 

--------------------------------------------------------------------------------

 

 

Advisor, the Sub‑advisor or their Affiliates on behalf of the Company or in
connection with the services provided to the Company pursuant to this Agreement,
including, but not limited to:

(A)             All Organization and Offering Expenses; provided, however, that:

(1)               the Company shall not reimburse the Advisor or Sub‑advisor to
the extent such reimbursement would cause the total amount spent by the Company
on Organization and Offering Expenses (excluding underwriting and brokerage
discounts and commissions, but including third‑party due diligence fees and
expenses as set forth in detailed and itemized invoices) to exceed 1.5% of Gross
Proceeds raised in an Offering as of the termination of such Offering;

(2)               within 60 days after the end of the month in which an Offering
terminates, the Advisor shall reimburse the Company to the extent the Company
incurred Organization and Offering Expenses (excluding underwriting and
brokerage discounts and commissions, but including third‑party due diligence
fees and expenses as set forth in detailed and itemized invoices) exceeding 1.5%
of Gross Proceeds raised in such Offering;

(3)               the Company shall not reimburse the Advisor or Sub‑advisor for
any Organization and Offering Expenses that the Conflicts Committee determines
are not fair and commercially reasonable to the Company; and

(4)               the Company shall not make any reimbursement for any of the
following Organization and Offering Expenses incurred by the Dealer Manager that
are to be paid out of the Dealer Manager’s fee:

(a)                participating broker‑dealer expense reimbursements (including
meals with financial advisors and participating broker‑dealer client seminars);

(b)               sales seminars sponsored by participating broker‑dealers;

(c)                promotional items;

(d)               marketing support;

(e)                expenses in connection with bona fide training and
educational meetings;

(f)                wholesaling commissions, wholesaling salaries and wholesaling
expense reimbursements (including travel, meals and lodging in connection with
the Offering);

21 

 

--------------------------------------------------------------------------------

 

 

(g)               occasional meals and entertainment expenses of participating
broker‑dealers; and

(h)               legal fees and expenses of the Dealer Manager associated with
FINRA‑related filings or the drafting and review of any dealer manager
agreements, participating broker‑dealer agreements and due diligence agreements.

(B)              Acquisition Fees and Acquisition Expenses incurred in
connection with the selection and acquisition of Properties, Loans and other
Permitted Investments, including such expenses incurred related to assets
pursued or considered but not ultimately acquired by the Company or the
Partnership; provided, however, that, notwithstanding anything herein to the
contrary, the payment of Acquisition Fees and Acquisition Expenses by the
Company shall be subject to the limitations contained in the Company’s
Articles of Incorporation;

(C)              The actual out‑of‑pocket cost of goods and services used by the
Company and obtained from entities not Affiliated with the Advisor or
Sub‑advisor, including travel, meals and lodging expenses incurred by the
Advisor or Sub‑advisor in performing duties associated with the acquisition or
origination of Properties, Loans or other Permitted Investments;

(D)             Interest and other costs for borrowed money, including
discounts, points and other similar fees;

(E)              Taxes and assessments on income or Properties, taxes as an
expense of doing business and any other taxes otherwise imposed on the Company
and the Partnership and their respective businesses, assets or income;

(F)               Out‑of‑pocket costs associated with insurance required in
connection with the business of the Company, the Partnership or by the Company’s
officers and Directors;

(G)             Expenses of managing, improving, developing, operating and
selling Properties, Loans and other Permitted Investments owned, directly or
indirectly, by the Company or the Partnership, as well as expenses of other
transactions relating to such Properties, Loans and other Permitted Investments,
including prepayments, maturities, workouts and other settlements of Loans and
other Permitted Investments;

(H)             All out‑of‑pocket expenses in connection with payments to the
Board and meetings of the Board and Stockholders;

(I)                All out‑of‑pocket expenses associated with a Listing, if
applicable;

(J)                Personnel and related employment costs incurred by the
Advisor, the Sub‑advisor or their Affiliates in performing the services
described in

--------------------------------------------------------------------------------

 

 

Article 3 hereof, including reasonable salaries and wages (but excluding
bonuses), benefits and overhead of all employees directly involved in the
performance of such services; provided, however, that no reimbursement shall be
made for costs of such employees of the Advisor, Sub‑advisor or their Affiliates
to the extent that such employees performed services for which the Advisor
received Acquisition Fees, Financing Fees or Disposition Fees;

(K)             Out‑of‑pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;

(L)              Audit, accounting and legal fees, and other fees for
professional services relating to the operations of the Company and all such
fees incurred at the request, or on behalf of, the Board, the Conflicts
Committee or any other committee of the Board;

(M)            Out‑of‑pocket costs for the Company and the Partnership to comply
with all applicable laws, regulations and ordinances;

(N)             Expenses connected with payments of Distributions made or caused
to be made by the Company to the Stockholders;

(O)             Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Articles of Incorporation or the
Bylaws; and

(P)               All other out‑of‑pocket costs incurred by the Advisor or
Sub‑advisor in performing the Advisor’s duties hereunder.

9.2       Timing of and Additional Limitations on Reimbursements. 

(A)             Expenses incurred by the Advisor or Sub‑advisor on behalf of the
Company and the Partnership and reimbursable pursuant to this Article 9  shall
be reimbursed no less than monthly to the Advisor or Sub‑advisor in the manner
and proportion directed by the Advisor and Sub‑advisor.  The Advisor shall
prepare a statement documenting the expenses of the Company and the Partnership
during each quarter and shall deliver such statement to the Company and the
Partnership within 45 days after the end of each quarter. 

(B)              Commencing upon the earlier to occur of the end of the fourth
fiscal quarter after (1) the Company’s acquisition of its first real estate
asset and (2) six months after the commencement of the Initial Public Offering,
the following limitation on Operating Expenses shall apply:  The Company shall
not reimburse the Advisor or Sub‑advisor at the end of any fiscal quarter for
the portion of Operating Expenses that in the four consecutive

23 

 

--------------------------------------------------------------------------------

 

 

fiscal quarters then ended (the “Expense Year”) exceeds (the “Excess Amount”)
the greater of (i) 2% of Average Invested Assets and (ii) 25% of Net Income (the
“2%/25% Guidelines”) for such year unless the Conflicts Committee determines
that the Excess Amount was justified, based on unusual and nonrecurring factors
that the Conflicts Committee deems sufficient.  If the Conflicts Committee does
not approve the Excess Amount as being so justified, the Advisor or Sub‑advisor
shall repay to the Company any Excess Amount paid to the Advisor or Sub‑advisor
during a fiscal quarter.  If the Conflicts Committee determines the Excess
Amount was justified, then, within 60 days after the end of any fiscal quarter
of the Company for which total reimbursed Operating Expenses for the Expense
Year exceed the 2%/25% Guidelines, the Advisor, at the direction of the
Conflicts Committee, shall cause such fact to be disclosed to the Stockholders
in writing (or the Company shall disclose such fact to the Stockholders in the
next quarterly report of the Company or by filing a Current Report on Form 8‑K
with the SEC within 60 days of such quarter end), together with an explanation
of the factors the Conflicts Committee considered in determining that the Excess
Amount was justified.  The Company will ensure that such determination will be
reflected in the minutes of the meetings of the Board.  All figures used in the
foregoing computation shall be determined in accordance with GAAP applied on a
consistent basis.

Article 10

Voting Agreement

10.1     Election of Directors.  The Company agrees that it will take such
actions that are necessary to cause William M.  Kahane, Nicholas Schorsch or
another representative of the Advisor reasonably satisfactory to the Company and
Sub‑advisor to be a member of the initial Board of Directors of the Company if
such representative executes an advance letter of resignation to become
effective upon such time that the Advisor is no longer serving as the advisor to
the Company. 

10.2     Other Voting of Shares.  The Advisor agrees that, with respect to any
Shares now or hereinafter owned by it, the Advisor will not vote or consent on
matters submitted to the stockholders of the Company regarding (i) the removal
of the Advisor or any Affiliate of the Advisor or (ii) any transaction between
the Company and the Advisor or any of its Affiliates.  This voting restriction
shall survive until such time that the Advisor is no longer serving as such.



24 

 

--------------------------------------------------------------------------------

 

 

Article 11

Relationship Of Advisor, Company and Partnership; Other Activities Of The
Advisor

11.1     Relationship.  Except as provided in Section 8.5, the Company, the
Partnership, the Advisor, and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers.  Except as set forth in
Section 11.3, nothing herein contained shall prevent the Advisor or any of its
Affiliates from engaging in or earning fees from other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor or any of its Affiliates.  Nor shall this Agreement limit or
restrict the right of any manager, director, officer, member, partner, employee
or equityholder of the Advisor or any of its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
Person.  The Advisor may, with respect to any investment in which the Company or
the Partnership is a participant, also render advice and service to each and
every other participant therein, and earn fees for rendering such advice and
service.  Specifically, it is contemplated that the Company and the Partnership
may enter into Joint Ventures or other similar co‑investment arrangements with
certain Persons, and pursuant to the agreements governing such Joint Ventures or
other similar co‑investment arrangements, the Advisor may be engaged to provide
advice and service to such Persons, in which case the Advisor will earn fees for
rendering such advice and service.  The Advisor shall promptly disclose to the
Board the existence of any condition or circumstance, existing or anticipated,
of which it has knowledge, that creates or which would reasonably result in a
conflict of interest between the Advisor’s obligations to the Company and the
Partnership and its obligations to or its interest in any other Person (it being
understood and agreed that the conditions and circumstances referred to in the
second paragraph of Section 11.3  are deemed to have been disclosed to the Board
for purposes of this Section 11.1). 

11.2     Time Commitment.  The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company and
the Partnership such time as shall be reasonably necessary to conduct the
business and affairs of the Company and the Partnership in an appropriate manner
consistent with the terms of this Agreement.  The Company and the Partnership
each acknowledges that the Advisor and its Affiliates and their respective
employees, officers and agents may also engage in activities unrelated to the
Company and the Partnership and may provide services to Persons other than the
Company, the Partnership or any of their Affiliates.

11.3     Investment Opportunities.  The Advisor shall be required to use
commercially reasonable efforts to present a continuing and suitable investment
program to the Company that is consistent with the investment policies and
objectives of the Company.  So long as the Advisor is acting in its capacity as
advisor under this

25 

 

--------------------------------------------------------------------------------

 

 

Agreement, the Advisor will not (and will cause its Affiliates to not)
(i) pursue any opportunity to acquire any Property, Loan or other Permitted
Investment that fits within the Company’s strategy, or (ii) offer such Property,
Loan or other Permitted Investment to a third party, in each case unless and
until such opportunity is first presented to the Company.  The Company shall
have 30 days from the date of its receipt of a complete written offering package
relating to such opportunity, customary in scope and content, to notify the
Advisor of the Company’s decision as to whether or not to pursue such
opportunity.  If the Company fails so to notify the Advisor within such 30‑day
period, the Company shall be deemed to have passed on such opportunity.  If the
Company passes on such opportunity, then the Advisor or such Affiliate, as the
case may be, may acquire the subject investment or offer the subject investment
to a third party for a period of 180 days, in each case on terms and conditions
(including price) that are not materially different from the terms and
conditions set forth in the offering package to the Company.  If at the
expiration of such 180‑day period, such opportunity remains available, then the
provisions of this Section 11.3  shall once again apply to such opportunity.

Notwithstanding the preceding, however, the Advisor or any Affiliate of the
Advisor shall be permitted to pursue any opportunity or to offer any opportunity
to a third party in respect of (i) any net leased retail, office and industrial
properties or other property consistent with the investment policies of American
Reality Capital Trust, Inc., (ii) any commercial real estate or other real
estate investments that relate to office, retail, multi‑family residential,
industrial and hotel property types, located primarily in the New York
metropolitan area or other property consistent with the investment policies of
American Realty Capital New York Recovery REIT, Inc., or (iii) any investments
to be made by a contemplated non‑traded REIT (the “Identified REIT”) that the
Advisor or any of its Affiliates described as (a) intending to invest primarily
in “power center” real estate developments, (b) being sponsored or co‑sponsored
by ARC (or one of its Affiliates), the acquisition services for which will be
provided by an international commercial and residential real estate developer
and manager (or one of its Affiliates), and (c) being the subject of an executed
letter of intent or term sheet between the Advisor (or one of its Affiliates)
and such international commercial and residential real estate developer and
manager (or one of its Affiliates), and which has or will have as its publicly
disclosed (and not subsequently revised or required to be revised under
applicable securities laws) investment objectives to have less than 20% of its
assets (measured by purchase price) in anchored shopping centers with purchase
prices of less than $20,000,000 per property (determined once the proceeds of
the offering have been fully invested).

Article 12

The Phillips Edison and ARC Names

12.1     The American Realty Capital and ARC Names.  The Advisor and its
Affiliates have or may have a proprietary interest in the names “American Realty
Capital,”

26 

 

--------------------------------------------------------------------------------

 

 

“ARC” and “AR Capital.”  The Advisor hereby grants to the Company, to the extent
of any proprietary interest the Advisor may have in any of the names “American
Realty Capital,” “ARC” and “AR Capital,” a non‑transferable, non‑assignable,
non‑exclusive royalty‑free right and license to use the names “American Realty
Capital,” “ARC” and “AR Capital” during the term of this Agreement.  The Company
agrees that the Advisor and its Affiliates will have the right to approve of any
use by the Company of the names “American Realty Capital,” “ARC” or “AR
Capital,” such approval not to be unreasonably withheld or delayed. 
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain the Advisor or one of its Affiliates to perform advisory services for
the Company, the Company will, promptly after receipt of written request from
the Advisor, cease to conduct business under or use the names “American Realty
Capital,” “ARC” and “AR Capital” or any derivative thereof and the Company shall
change its name and the names of any of its subsidiaries to a name that does not
contain the names “American Realty Capital,” “ARC” or “AR Capital” or any other
word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates.  At such time, the Company will also make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to any of the names “American Realty Capital,” “ARC” or “AR
Capital.”  Consistent with the foregoing, it is specifically recognized that the
Advisor or one or more of its Affiliates has in the past and may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having any of the names “American Realty Capital,” “ARC” or “AR
Capital” as a part of their name, all without the need for any consent (and
without the right to object thereto) by the Company.  Neither the Advisor nor
any of its Affiliates makes any representation or warranty, express or implied,
with respect to the names “American Realty Capital,” “ARC” or “AR Capital”
licensed hereunder or the use thereof (including without limitation as to
whether the use of the name “American Realty Capital,” “ARC” or “AR Capital”
will be free from infringement of the intellectual property rights of third
parties).  Notwithstanding the preceding, the Advisor represents and warrants
that it is not aware of any pending claims or litigation or of any claims
threatened in writing regarding the use or ownership of the names “American
Realty Capital,” “ARC” or “AR Capital.”

12.2     The Phillips Edison and PECO Names.  The Sub‑advisor and its Affiliates
have or may have a proprietary interest in the names “Phillips Edison” and
“PECO.”  The Sub‑advisor hereby grants to the Company, to the extent of any
proprietary interest the Sub‑advisor may have in the names “Phillips Edison” and
“PECO,” a non‑transferable, non‑assignable, non‑exclusive royalty‑free right and
license to use the names “Phillips Edison” and “PECO” during the term of this
Agreement.  The Company and Advisor agree that the Sub‑advisor and its
Affiliates will have the right to approve of any use by the Company of the names
“Phillips Edison” or “PECO,” such approval not to be unreasonably withheld or
delayed.  Accordingly, and in recognition of this right, if at any time the
Advisor ceases to

27 

 

--------------------------------------------------------------------------------

 

 

retain the Sub‑advisor or one of its Affiliates to perform advisory services for
the Company, the Company will, promptly after receipt of written request from
the Sub‑advisor, cease to conduct business under or use the names “Phillips
Edison” and “PECO” or any derivative thereof and the Company shall change its
name and the names of any of its subsidiaries to a name that does not contain
any of the names “Phillips Edison” and “PECO” or any other word or words that
might, in the reasonable discretion of the Sub‑advisor, be susceptible of
indication of some form of relationship between the Company and the Sub‑advisor
or any its Affiliates.  At such time, the Company will also make any changes to
any trademarks, servicemarks or other marks necessary to remove any references
to any of the names “Phillips Edison” or “PECO.”  Consistent with the foregoing,
it is specifically recognized that the Sub‑advisor or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment vehicles (including vehicles for investment in
real estate) and financial and service organizations having the names “Phillips
Edison” or “PECO” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company.  Neither the
Sub‑advisor nor any of its Affiliates makes any representation or warranty,
express or implied, with respect to the names “Phillips Edison” or “PECO”
licensed hereunder or the use thereof (including without limitation as to
whether the use of the name “Phillips Edison” or “PECO” will be free from
infringement of the intellectual property rights of third parties). 
Notwithstanding the preceding, the Sub‑advisor represents and warrants that it
is not aware of any pending claims or litigation or of any claims threatened in
writing regarding the use or ownership of the names “Phillips Edison” or
“PECO.” 

Article 13

Term And Termination Of The Agreement

13.1     Term.  This Agreement shall have an initial term ending June 30, 2013
and may be renewed for an unlimited number of successive one‑year terms upon
mutual consent of the parties.  The Company (acting through the Conflicts
Committee) will evaluate the performance of the Advisor annually before renewing
this Agreement, and each such renewal shall be for a term of no more than one
year.  Any such renewal must be approved by the Conflicts Committee.

13.2     Termination by Either Party.  This Agreement may be terminated upon 60
days’ written notice without cause or penalty by either the Company (acting
through the Conflicts Committee) or the Advisor.  The provisions of Section 8.5 
and 14.2  and Articles 1, 12, 13, 15  and 16  (other than Section 16.11) shall
survive termination of this Agreement.  Notwithstanding anything else that may
be to the contrary herein, the expiration or earlier termination of this
Agreement shall not relieve a party for liability for any breach occurring prior
to such expiration or earlier termination.



28 

 

--------------------------------------------------------------------------------

 

 

13.3      Payments on Termination and Survival of Certain Rights and
Obligations.   

(A)          After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except the Advisor (and its
assignees, including the Sub‑advisor) shall be entitled to receive from the
Company all unpaid reimbursements of expenses, all earned but unpaid fees
payable and all Subordinated Participation Interests earned but unissued to the
Advisor or its assignees prior to termination of this Agreement, payable within
30 days after the effective date of such termination.

(B)           The Advisor shall promptly upon termination:

(1)               pay over to the Company all money collected and held on behalf
of the Company pursuant to this Agreement, if any, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

(2)               deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

(3)               deliver to the Board all assets and documents of the Company
then in the custody of the Advisor; and

(4)               cooperate with the Company to provide an orderly transition of
advisory functions.

(C)           After the Termination Date, the Sub‑advisor shall be entitled to
receive from the Company all unpaid reimbursements of expenses and all earned
but unpaid fees payable to the Sub‑advisor prior to the termination of this
Agreement, payable within 30 days after the effective date of such termination.

(D)          After the termination of the Sub‑advisory Agreement, to the extent
payments are not provided for by Section 13.3(C)  (i.e., if the Sub‑advisory
Agreement is terminated independently of the Advisory Agreement), the
Sub‑advisor shall be entitled to receive from the Company, within 30 days after
the effective date of such termination, all unpaid reimbursements of expenses
and all earned but unpaid fees payable to the Sub‑advisor prior to the
termination of the Sub‑advisory Agreement.

(E)           Promptly upon the termination of the Sub‑advisory Agreement, the
Sub‑advisor shall promptly upon such termination:

(1)               pay over to the Company all money, if any, collected and held
on behalf of the Company pursuant to the Sub‑advisory Agreement

29 

 

--------------------------------------------------------------------------------

 

after deducting any accrued compensation and reimbursement for its expenses to
which it is then entitled;

(2)               deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

(3)               deliver to the Board all assets and documents of the Company
then in the custody of the Sub‑advisor; and

(4)               cooperate with the Company to provide an orderly transition of
advisory or sub‑advisory functions.

Article 14

Assignment

14.1     Assignment of Agreement.  This Agreement may be assigned by the Advisor
to an Affiliate with the consent of the Conflicts Committee.  This Agreement
shall not be assigned by the Company or the Partnership without the consent of
the Advisor, except in the case of an assignment by the Company to a corporation
or other organization that is a successor to all of the assets, rights and
obligations of the Company, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Company is bound by this Agreement.

14.2     Assignment of Payments.  The Advisor may assign any rights to receive
fees or other payments under this Agreement without obtaining the approval of
the Board or Conflicts Committee, and the Company and the Partnership shall
honor and pay directly the assignee of such assignment.

Article 15

Indemnification And Limitation Of Liability

15.1     Indemnification.  Except as prohibited by the restrictions provided in
this Section 15.1, Section 15.2  and Section 15.3, the Company shall indemnify,
defend and hold harmless the Advisor, the Sub‑advisor and their Affiliates, as
well as their respective officers, directors, equity holders, members, partners
and employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder or under any sub‑advisory agreement, and
related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance.  Any indemnification of the Advisor or Sub‑advisor may
be made only out of the net assets of the Company and not from Stockholders.

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the Company shall not indemnify the Advisor or
Sub‑advisor or their Affiliates, as well as their respective officers,
directors, equity holders, members, partners and employees, for any loss,
liability or expense arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met:  (i) there has been a successful adjudication on the merits
of each count involving alleged material securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
or (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

15.2     Limitation on Indemnification.  Notwithstanding the foregoing, the
Company shall not provide for indemnification of the Advisor, the Sub‑advisor or
their Affiliates or of their respective officers, directors, equity holders,
members, partners and employees, for any liability or loss suffered by any of
them, nor shall any of them be held harmless for any loss or liability suffered
by the Company, unless all of the following conditions are met:

(A)                The Advisor, the Sub‑advisor or one of their Affiliates (as
applicable) has determined, in good faith, that the course of conduct that
caused the loss or liability was in the best interests of the Company.

(B)                 The Advisor, the Sub‑advisor or one of Affiliates (as
applicable) was acting on behalf of or performing services for the Company. 

(C)                 Such liability or loss was not the result of negligence or
misconduct by the Advisor, the Sub‑advisor or one of their Affiliates (as
applicable). 

15.3     Limitation on Payment of Expenses.  The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by any of the Advisor, the
Sub‑advisor or their Affiliates, or by any of their respective officers,
directors, equity holders, members, partners and employees, in advance of the
final disposition of a proceeding only if (in addition to any applicable
procedures required by the Maryland General Corporation Law, as amended from
time to time) all of the following are satisfied:  (a) the proceeding relates to
acts or omissions with respect to the performance of duties or services on
behalf of the Company; (b) the legal proceeding was initiated by a third party
who is not a stockholder or, if by a stockholder acting in his or her capacity
as such, a court of competent jurisdiction approves such advancement; and
(c) such Person undertakes to repay the amount paid or reimbursed by the
Company, together

31 

 

--------------------------------------------------------------------------------

 

 

with the applicable legal rate of interest thereon, if it is ultimately
determined that such Person is not entitled to indemnification. 

Article 16

Miscellaneous

16.1     Incorporation of the Partnership Agreement.  To the extent that the
Partnership Agreement imposes obligations or restrictions on the Advisor or
grants the Advisor any rights which are not set forth in this Agreement, the
Advisor shall abide by such obligations or restrictions and such rights shall
inure to the benefit of the Advisor with the same force and effect if they were
set forth herein.

16.2     Notices.  Any notice, request, demand, approval, consent, waiver or
other communication required or permitted to be given hereunder or to be served
upon any of the parties hereto (each a “Notice”) shall be in writing and shall
be (a) delivered in person, (b) sent by facsimile transmission (with the
original thereof also contemporaneously given by another method specified in
this Section 16.2), (c) sent by a nationally‑recognized overnight courier
service, or (d) sent by certified or registered mail (postage prepaid, return
receipt requested), to the address of such party set forth herein.

To the Company or the Board:

 

Phillips Edison – ARC Shopping Center REIT Inc.

11501 Northlake Drive

Cincinnati, OH 45249

 

with a copy to (which shall not constitute Notice):

 

DLA Piper LLP (US)

4141 Parklake Drive , Suite 300

Raleigh, North Carolina 27612

Attention:  Robert Bergdolt

Telephone:  (919) 786‑2002

Facsimile:  (919) 786‑2202

To the Partnership:

 

Phillips Edison – ARC Shopping Center Operating Partnership L.P.

11501 Northlake Drive

Cincinnati, OH 45249

with a copy to (which shall not constitute Notice):

 

DLA Piper LLP (US)

4141 Parklake Drive , Suite 300

Raleigh, North Carolina 27612

Attention:  Robert Bergdolt

Telephone:  (919) 786‑2002

Facsimile:  (919) 786‑2202

To the Advisor:

 

American Realty Capital II Advisors, LLC

405 Park Avenue

New York, New York 10022

Attention:        Nicholas S. Schorsch

                         Jesse Galloway

 

with a copy to (which shall not constitute Notice):

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention:        Peter M. Fass, Esq.

                        James P. Gerkis, Esq.

Telephone:  (212) 969‑3000

Facsimile:  (212) 969‑2900

 

To the Sub‑advisor:

 

Phillips Edison NTR LLC

11501 Northlake Drive

Cincinnati, OH 45249

 

with a copy to (which shall not constitute Notice):

 

DLA Piper LLP (US)

4141 Parklake Drive, Suite 300

Raleigh, North Carolina 27612

Attention:  Robert Bergdolt

Telephone:  (919) 786‑2002

Facsimile:  (919) 786‑2202

 

32 

 

--------------------------------------------------------------------------------

 

 

Any party may at any time give Notice in writing to the other party of a change
in its address for the purposes of this Section 16.2.  Each Notice shall be
deemed given and effective upon receipt (or refusal or receipt).



33 

 

--------------------------------------------------------------------------------

 

 

16.3     Modification.  This Agreement shall not be amended, supplemented,
changed, modified, terminated or discharged, in whole or in part, except by an
instrument in writing signed by the Company, the Partnership and the Advisor, or
their respective successors or permitted assigns; provided, however, that no
modification that impacts the rights or obligations of the Sub‑advisor may be
made without the Sub‑advisor’s consent and signature.

16.4     Severability.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

16.5     Construction.  The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

16.6     Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.  In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

16.7     Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

16.8     Gender.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

16.9     Titles Not to Affect Interpretation.  The titles of Articles and
Sections contained in this Agreement are for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation hereof.



34 

 

--------------------------------------------------------------------------------

 

16.10   Third Party Beneficiary.  The Sub‑advisor is intended to be a third
party beneficiary of the Company’s payment and indemnification obligations
hereunder.  Except as set forth in the immediately preceding sentence and except
for those Persons entitled to indemnification under Article 15  who shall be
third party beneficiaries of this Agreement, no other Person is a third party
beneficiary of this Agreement.

16.11   Counterparts.  This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. 

16.12   Restricted Stock.  Each of the Company, the Advisor and the Sub‑advisor
agrees that no restricted stock awards or grants shall be made by the Company to
any Persons other than to (a) both the Advisor and the Sub‑advisor, or (b) the
members of the Conflicts Committee.  To the extent that the Company makes
restricted stock awards or grants to the Advisor and the Sub‑advisor, the
Company shall issue (and the Advisor and the Sub‑advisor shall use reasonable
efforts to cause the Company to issue) 15% of such restricted stock awards or
grants to the Advisor and 85% of such restricted stock awards or grants to the
Sub‑advisor.  In turn, each of the Advisor and the Sub‑advisor may allocate, in
its sole discretion and as it may determine, all or any part of such restricted
stock award or grant so issued to it or its Affiliates’ directors, officers,
equityholders, partners, employees, members or to its respective Affiliates on
such terms and conditions as may be determined by it.  Notwithstanding
Section 13.2, the provision of this Section 16.12  shall terminate upon
termination of this Agreement in accordance with its terms.

[The remainder of this page is intentionally left blank.

Signature page follows.]

35 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

Phillips Edison – ARC Shopping Center REIT Inc.

 

 

By:  /s/ R. Mark Addy______________________­­__                      
              

R. Mark Addy, Chief Operating Officer

 

 

 

Phillips Edison – ARC Shopping Center Operating Partnership, L.P.

 

By: Phillips Edison – ARC Shopping Center OP GP, LLC, its general partner

 

By: Phillips Edison – ARC Shopping Center REIT Inc., its sole member

 

 

       By:  /s/ R. Mark Addy____________________

       R. Mark Addy, Chief Operating Officer

 

 

 

American Realty Capital II Advisors, LLC

 

 

By:  /s/ William Kahane______________________

William Kahane, President

 

With respect to Sections 8.8, 11.1, 12.2  and 13.3, Articles 9, 14, 15  and 16: 

 

Phillips Edison NTR LLC (formerly known as Phillips Edison & Company SubAdvisor
LLC)

 

 

By:  /s/ R. Mark Addy_______________________

R. Mark Addy, President

 

 

--------------------------------------------------------------------------------

 